Citation Nr: 1011309	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  04-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The Veteran served on active duty from March 1959 to June 
1981.  This case was remanded by the Board on appeal in 
August 2006 to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia for additional 
development.  

A September 2009 rating decision granted service connection 
for myocardial infarction with cardiomyopathy and assigned a 
100 percent rating from December 21, 2004 through November 
27, 2005; a 60 percent rating was assigned from November 28, 
2005 through October 26, 2006, and a 100 percent evaluation 
was assigned beginning October 27, 2006.  Although this 
rating decision noted that this was a total grant of the 
benefits sought on appeal for this issue, the Board finds 
that this issue is not the same as the issues listed on the 
title page and remanded by the Board in August 2006.  
Consequently, as the Veteran has not withdrawn his appeal on 
the issues listed on the title page, they are addressed 
below.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of coronary artery disease in service or after 
discharge.  

2.  The Veteran does not have coronary artery disease that 
was caused or aggravated by service-connected disability.  

3.  The Veteran has hypertension that is causally related to 
his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by active duty; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.303, 
3.307, 3.309 (2009).  

2.  The Veteran does not have coronary artery disease that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2009).  

3.  The Veteran's hypertension is proximately due to or the 
result of service-connected disability.  38 U.S.C.A. 
§§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice to the Veteran was not sent in this case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are, as in this case, not prejudicial to the 
claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  A letter was sent to the 
Veteran in July 2005 that informed him of the requirements 
needed to establish entitlement to service connection and a 
Supplemental Statement of the case was issued in June 2006.

In accordance with the requirements of VCAA, the letter 
informed the Veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files after the 
letter.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in a September 2006 letter about disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  There are relevant VA 
examination reports and treatment records on file, including 
reports of a VA examination conducted in May 2009.  

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

The Veteran seeks service connection for coronary artery 
disease and for hypertension, to include on a secondary 
basis.  Service connection is in effect for diabetes mellitus 
with kidney disease and diabetic retinopathy and for 
myocardial infarction with cardiomyopathy.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for 
coronary artery disease and this appeal will be denied.  The 
Board finds that the Veteran's hypertension is secondary to 
his service-connected diabetes mellitus and cardiomyopathy 
and this appeal is allowed.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009).  Service connection may also 
be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

In the case of hypertension, service connection may be 
granted if the disorder is manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008). 

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Veteran's service treatment records do not reveal any 
notation of coronary artery disease, including on discharge 
evaluation in March 1981.  Elevated blood pressure readings 
of 140/100 and 150/100 were noted in March 1975, with 120/94 
reported in June 1980.  Multiple other blood pressure 
readings in service were within normal limits.

The evidence reveals that the Veteran had myocardial 
infarctions in May 1985 and December 2004.  Diagnostic 
impressions in an April 2005 report from Central Georgia 
Heart Institute included hypertension, a history of 
cardiomyopathy, and coronary artery disease with recent 
catheterization revealing no angiographically significant 
stenosis.  A January 2006 consultation report from Houston 
Health Care Complex reveals that the Veteran had a known 
history of non-ischemic cardiomyopathy.

A VA physician reviewed the Veteran's claims files in May 
2009 and noted that no coronary artery disease was 
demonstrated when the Veteran was evaluated by 
catheterization in 2004 and, therefore, no causal 
relationship to service existed.  Shipwash v. Brown, 8 
Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 332, 
339-340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the Veteran's claims folder).

The above medical evidence reveals that the Veteran does not 
currently have coronary artery disease due to service or to 
service-connected disability, and the competent medical 
evidence on file is against the claim.  By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  Consequently, because all 
of the requirements for service connection on either a direct 
or secondary basis are not shown, the Veteran does not have 
coronary artery disease as a result of service or as 
secondary to service-connected disability.  

The Board has considered the Veteran's written contentions.  
However, as a layperson without the appropriate medical 
training and expertise, the Veteran is not competent to 
render a probative opinion on a medical matter, such as 
whether he has a current disability related to service, or 
whether there is a medical relationship between a claimed 
disability and a service-connected disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Al though service 
connection is not warranted for coronary artery disease, the 
Veteran is service connected for myocardial infarction with 
cardiomyopathy.

As there is no competent medical evidence of record to 
support the Veteran's claim, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for coronary artery disease, to include on a 
secondary basis, and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

With respect to the claim for service connection for 
hypertension, the VA physician who reviewed the files in May 
2009 concluded that although the Veteran had some elevated 
blood pressure readings in service, hypertension was not 
shown until several years after service discharge and was not 
related to service.  However, according to this opinion, the 
Veteran's cardiomyopathy in 2005 was as likely as not, via 
generally accepted medical principles involving adverse 
hormonal and vascular effects, adversely influenced by the 
Veteran's myocardial infarction, hypertension, and diabetes 
mellitus.  



It is reasonable to conclude that there is a causal 
relationship, either directly or by aggravation, between the 
Veteran's service-connected cardiomyopathy and diabetes and 
his hypertension.  Consequently, the Board finds that service 
connection is warranted for the Veteran's hypertension.


ORDER

Service connection for coronary artery disease is denied.

Service connection for hypertension is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


